May 13, Via Facsimile and Filed as Edgar Correspondence Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Facsimile Number 703.813.6984 Attn.:Jerard T. Gibson, Esq. Re:Investors Real Estate Trust Registration Statement on Form S-3 Filed: March 16, 2009 File No. 333-158001 Ladies and Gentlemen: Investors Real Estate Trust (the “Company”), a real estate investment trust organized under the laws of the State of North Dakota, hereby requests that the effective date of the above-referenced Registration Statement be accelerated to 2:00 p.m., Washington, D.C. time, on Monday, May 18, 2009, or as soon thereafter as possible. The Company acknowledges that · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ∙ the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, INVESTORS REAL ESTATE TRUST /s/ Karin M. Wentz By: Karin M. Wentz Title: Associate General Counsel
